WILLIAMS, Justice
(dissenting) :
I respectfully dissent to the majority opinion.
As noted in such majority opinion, during the noon recess of the trial below, guardian was served with a subpoena duces tecum to produce the vouchers and records relative to the guardianship and thereafter was recalled on cross-examination. At such time, guardian testified in effect, that although most of the vouchers and records were in the possession of her attorney, that some were located at her.home in California ; that she had not been at her home in California for some three weeks, and had come directly to Oklahoma City from Nevada and Arizona; and, that she had never been informed before coming to Oklahoma that the matter had been set for trial "here today”. During this cross-examination the following colloquy between the court and counsel:
“BY MR. STEVENSON [Counsel for protestant]: We request the Court to direct her to produce the records that are in her possession, available to her, within a reasonable time, within the next hour.
“BY THE COURT: 'if counsel would like, I will recess this case for an hour but I’m not going to direct that this party return with any exhibits, I don’t believe it’s incumbent upon me or you to make her case or to make your case. I think that’s each one’s individual responsibility to make their case, and to come in for trial and start exercising' Pre-Trial discovery, I think is a little too late.
“BY MR. WILSON: I understand he wants all of them, from the .inception of this Guardianship.
“BY MR. STEVENSON: I only want what the law requires.
“WHEREUPON, there was argument of counsel and the Court made the following rulings:
“BY THE COURT: At this time, until it is shown that additional time is needed, the Court will take a thirty-minute recess for the purpose requested.
“BY MR. WILSON [Counsel for guardian] : Is the Court taking this recess for the purpose of me bringing them in? If the Court wants to see them, I’ll bring them in, but I don’t think that I can get all these in that length of tme.
“BY THE COURT: I’m not ordering you to bring them in, Mr. Wilson, but if you want to bring them in, you will have this thirty minutes to get them, or if you need a little extension we will give it to you.
“BY MR. WILSON: I’m not going to .say anything, I say here in this Court,, that I’m sick and I don’t intend to go-over there to my office with a stack that high, I have no help, I’m by myself, I’m. not physically able to go over there and. *911Ho that. They have been there at all times. I’m not physically able to be here in this Courtroom.
-“BY THE COURT: There is no reason, then, for the Court taking- a recess. The record may show that the Guardian declines to produce them.
"BY MR. WILSON: No sir, the Guardian’s attorney states that he is ill at this time and has been and that he is not physically able to go to my office and go through all my files and bring them here, we do not refuse to produce them.
"BY THE COURT: As I said, the record may show that the Guardian declines to produce the records as subpoenaed by the Protestants.”
After protestants had rested, guardian requested a continuance to some future date to enable her to produce the vouchers and records. The trial court apparently refused this request by closing the evidence.
Approximately five weeks subsequent to trial, and prior to any pronouncement of judgment by the Court, guardian moved to reopen the case, stated that she had obtained all vouchers and records of the guardianship and requested permission to introduce such into evidence. This motion was eventually overruled by the court.
In my opinion, the trial court erred in overruling the guardian’s motion to reopen.
As pointed out by the parties hereto, a request to reopen a case for the introduction of additional evidence is addressed largely to the sound discretion of the trial court and its ruling thereon will not be disturbed on appeal unless it clearly appears that the trial court abused such discretion. City of Mangum v. Brownlee, 181 Okl. 515, 75 P.2d 174; Save Sales Co., Toledo, Ohio v. Futral, 180 Okl. 145, 69 P.2d 349; Railway Express Agency v. Stevens, 183 Okl. 615, 83 P.2d 858. Under the circumstances of this case, it is my opinion that the ends of justice would have been served better by permitting a reopening of the trial and that the refusal to do so was an abuse of discretion.
As above set forth, the guardian testified that she had not been informed that this matter was to be tried “here today” and, as she had not been to her home in California for some three weeks prior to her coming to Oklahoma, she had had no opportunity to determine if any of the requested vouchers, etc., were located at her home. Guardian’s counsel stated that he was ill; that he had no one aiding him at his office, and, that it was physically impossible for him to obtain and produce in court the vouchers he had (in his office) within the time allotted either by the subpoenas, notices and/or proposed orders of court. He further stated that if given reasonable time, he would produce all such vouchers. Thereafter, and within approximately five weeks, he produced such papers in open court and requested permission to reopen and to introduce them into evidence.
Section 550 of Title 58 O.S. 1961, made applicable to guardian by the provisions of 58 O.S. 1961, § 883, requires a guardian' to produce vouchers to support his accounts. Without these vouchers and any other records necessary to support the accounts being produced in evidence, it is my opiri-ion that the record presently before this Court is inconclusive in establishing whether the guardian has failed to properly account, or, assuming she has failed to so account, in determining whether she was surcharged in the correct amount. Although I would not hold that a court in a proper case may not disapprove a guardian’s account and properly surcharge such person if the guardian refuses or fails to timely produce the necessary vouchers and records, it is my opinion, in view of the circumstances, that it would be in the furtherance of justice for the guardian herein to be allowed to reopen to introduce such evidence.
As shown in opinion of the majority, a request for continuance was presented during the course of the trial. For the reasons discussed hereinabove and based upon *912facts shown in the record, I am of the opinion that the overruling of that request likewise was error.
In my opinion, the judgment of the lower court should be reversed with directions to grant guardian a new trial.
I respectfully dissent.